DETAILED ACTION
Claim Objections
Claim 18 is objected to because of the following informalities: line 13 should recite “the first current source”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyrusian (U.S. Patent Application Publication 2014/0268450) in view of Mukherjee et al. (U.S. Patent 8,884,655, hereafter Mukherjee).
Claim 1:  Cyrusian teaches a circuit (Figure 3) comprising: 
an amplifier portion (316) having a first input coupled to receive a first analog signal (308; [0027]) and a first output (312); 
a latch portion (368; [0028]) coupled to the amplifier portion, the latch portion configured to provide at the first output a digital value based on the first analog signal (312; [0028]); and 
a first digital-to-analog converter (DAC) having an input coupled to the first output, an output of the DAC coupled to provide a second analog signal representative of the digital value ([0043], where in a mixed analog/digital circuit, the digital output 312 

Claim 2:  Mukherjee further teaches that the negative capacitance portion further comprises: 
a first transistor (Q4) having a first current electrode coupled to the first output; 
a second transistor (Q6) having a first current electrode coupled to a control electrode of the first transistor and a control electrode coupled to the first output; and 
a capacitor (C1) having a first terminal coupled to a second current electrode of the first transistor and a second terminal coupled to a second current electrode of the second transistor.  

Claim 3:  Mukherjee further teaches that the capacitor has a capacitance value substantially equal to the parasitic capacitance coupled at the first output (column 5 lines 46-54).  

Claim 4:  Mukherjee further teaches that the negative capacitance portion further comprises: 

a second current source (CS2) having a first terminal coupled to the first voltage supply terminal and a second terminal coupled to the second current electrode of the second transistor.  

Claim 5:  Cyrusian further teaches that the amplifier portion further comprises: 
a first transistor (356) having a first current electrode, a second current electrode coupled to a second output, and a control electrode coupled to receive the first analog signal (308-1); and 
a second transistor (352) having a first current electrode coupled to the first current electrode of the first transistor, a second current electrode coupled to the first output, and a control electrode coupled to receive a second analog signal (308-2), the first analog signal and the second analog signal together comprising a differential signal ([0027]).
  
Claim 6:  Cyrusian further teaches that the amplifier portion further comprises a first current source (320) having a first terminal coupled to a first voltage supply terminal and a second terminal coupled to the first current electrodes of the first and second transistors.  

Claim 7:  Cyrusian further teaches that the latch portion further comprises: 

a fourth transistor (376) having a first current electrode coupled to the second current electrode of the second transistor, a second current electrode couple to the second voltage supply terminal, and a control electrode coupled to the second current electrode of the first transistor.  

Claim 9:  Mukherjee further teaches a summing circuit having a first input coupled to receive an input signal, a second input for receiving the second analog signal, and an output coupled to provide a first difference signal generated by subtracting the second analog signal from the input signal (8).  

Claim 10:  Cyrusian teaches a circuit (Figure 3) comprising: 
an amplifier portion (316) having a first input coupled to receive a first analog signal (308; [0027]) and a first output (312), the amplifier portion coupled between a first voltage supply terminal (ground) and the first output; and 
a latch portion (368) coupled to the amplifier portion at the first output, the latch portion configured to provide a digital value based on the first analog signal ([0028]). Cyrusian does not specifically teach a negative capacitance portion. Mukherjee teaches a negative capacitance portion (Q4, Q6; Figure 1) coupled to the first output, the 
a first current source (CS0) coupled to the first voltage supply terminal and configured to generate a first current for the amplifier portion (316 of Cyrusian); and 
a second current source (CS1) coupled to the first voltage supply terminal (ground). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the negative capacitance portion of Mukherjee in the circuit of Cyrusian to cancel parasitic capacitance (column 5 lines 17-25).
Cyrusian and Mukherjee do not specifically teach that the second current source is configured to generate a second current substantially one-half of the first current for the negative capacitance portion. However, the selection of a second current value substantially one-half of the first current value would have been chosen to ensure an optimal performance of the negative capacitance portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a second current value of substantially one-half of the first current value when employing the circuit of Cyrusian and Mukherjee to maximize the overall performance of the circuit. Furthermore, such a provision of selecting a specific second current value involves only routine design expedient.
 
Claim 11:  Mukherjee further teaches that the negative capacitance portion further comprises: 

a second transistor (Q6) having a first current electrode coupled to a control electrode of the first transistor and a control electrode coupled to the first current electrode of the first transistor; and 
a capacitor (C1) having a first terminal coupled to a second current electrode of the first transistor and a second terminal coupled to a second current electrode of the second transistor, the capacitor having a capacitance value substantially equal to the parasitic capacitance coupled at the first output (column 5 lines 46-54).  

Claim 12:  Mukherjee further teaches that the negative capacitance portion further comprises: 
The second current source (CS1) includes a first terminal coupled to the first voltage supply terminal (ground) and a second terminal coupled to the second current electrode of the first transistor (source S of Q4).

Claim 13:  Cyrusian further teaches that the amplifier portion further comprises: 
a third transistor (356) having a first current electrode coupled to the first current source and a control electrode coupled to receive the first analog signal; and 
a fourth transistor (352) having a first current electrode coupled to the first current source, a second current electrode coupled to the first output, and a control electrode coupled to receive a second analog signal, the first -12-82123795US01analog signal and the second analog signal together comprising a differential signal ([0027]).  

Claim 15:  Mukherjee further teaches a first digital-to-analog converter (DAC) having an input coupled to the first output, an output of the DAC coupled to provide a second analog signal representative of the digital value (8).  

Claim 16:  Mukherjee further teaches a summing circuit having a first input coupled to receive an input signal, a second input for receiving the second analog signal, and an output coupled to the first input of the amplifier portion (8).  

Claim 17:  Mukherjee further teaches that the summing circuit is configured to provide at the output a first difference signal generated by subtracting the second analog signal from the input signal (8).  

Claim 18:  Cyrusian teaches a circuit (Figure 3) comprising: 
an amplifier portion comprising: 
a first transistor (356) having a first current electrode, a second current electrode coupled to a first output (312), and a control electrode coupled to receive a first analog signal (308-1), and 
a second transistor (352) having a first current electrode coupled to the first current electrode of the first transistor, a second current electrode coupled to a second output, and a control electrode coupled to receive a second analog signal (308-2), the first analog signal and the second analog signal together comprising a differential signal ([0027]); 

a third transistor (372) having a first current electrode coupled at the second output and a control electrode coupled at the first output, and a fourth transistor (376) having a first current electrode coupled at the first output and a control electrode coupled at the second output. Cyrusian does not specifically teach a negative capacitance portion. Mukherjee teaches -13-82123795US01a negative capacitance portion (Figure 1) coupled to the amplifier portion and the latch portion, the negative capacitance portion comprising: 
a fifth transistor (Q4) having a first current electrode coupled at the first output and a control electrode coupled at the second output, a sixth transistor (Q6) having a first current electrode coupled at the second output and a control electrode coupled at the first output, and a capacitor (C1) having a first terminal coupled to a second current electrode of the first transistor and a second terminal coupled to a second current electrode of the second transistor; 
a first current source (CS0) having a first terminal coupled to a first voltage supply terminal (ground) and a second terminal coupled to the first current electrode of the first and second transistors (316 of Cyrusian), the first current source configured to generate a first current; 
a second current source (CS1) having a first terminal coupled to the first voltage supply terminal (ground) and a second terminal coupled to the second current electrode of the fifth transistor (source S of Q4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the negative 
Cyrusian and Mukherjee do not specifically teach that the second current source is configured to generate a second current substantially one-half of the first current for the negative capacitance portion. However, the selection of a second current value substantially one-half of the first current value would have been chosen to ensure an optimal performance of the negative capacitance portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a second current value of substantially one-half of the first current value when employing the circuit of Cyrusian and Mukherjee to maximize the overall performance of the circuit. Furthermore, such a provision of selecting a specific second current value involves only routine design expedient.

Claim 19:  Mukherjee further teaches that the capacitor has a capacitance value substantially equal to parasitic capacitance coupled at the first output or the second output (column 5 lines 46-54).  

Claim 20:  Cyrusian further teaches a seventh transistor (364) having a first current electrode coupled at the second output and a control electrode coupled to receive a control signal (340); and 
an eighth transistor (360) having a first current electrode coupled at the first output and a control electrode coupled to receive the control signal (340); wherein the 

Claim 21: The combined circuit further teaches a digital-to-analog converter (DAC) having an input coupled to the first output, an output of the DAC coupled to provide a second analog signal representative of the digital value ([0043] of Cyrusian, where in a mixed analog/digital circuit, the digital output 312 would necessarily require a DAC).

Claim 22: The combined circuit further teaches a summing circuit having a first input coupled to receive an input signal, a second input for receiving the second analog signal, and an output coupled to provide a first difference signal generated by subtracting the second analog signal from the input signal (8 of Mukherjee).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 8,339,198; U.S. Patent 8,872,587; U.S. Patent 10,536,178.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849